Citation Nr: 9906173	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for service connection for a back 
condition.  



REPRESENTATION

Veteran represented by:	The American Legion








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from June 1951 to 
December 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the RO.  

The veteran testified at hearings before a local Hearing 
Officer in August 1997 and before this Member of the Board 
sitting in Washington, D.C. in July 1998.  



REMAND

At the veteran's July 1998 hearing, he and his representative 
referred to numerous records not yet in the claims folder 
which needed to be obtained.  These included the veteran's 
service personnel records, records of treatment at the New 
York City VA Medical Center from 1958 to 1960, and employment 
records from a psychiatric hospital in Columbia, South 
Carolina from 1954 to 1958 (the RO should contact the veteran 
to ascertain the name and address of this hospital).  

Additionally, the veteran indicated he is receiving 
disability benefits from the Social Security Administration 
(SSA).  However, preliminary review of the veteran's claims 
file indicates the evidence used in the SSA determination has 
yet to be associated with the veteran's VA record.  
Furthermore, there is no indication the RO has requested such 
information from the SSA.  The United States Court of 
Veterans Appeals (Court) has held the VA has a duty to 
attempt to secure all records of the SSA regarding the 
veteran's rating of unemployability for SSA purposes under 
Murincsak v. Derwinski.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.	The RO should take appropriate 
steps to contact the veteran in order 
have him clearly identify (names, 
addresses, dates) all VA and non-VA 
medical providers who have provided 
treatment for his back condition 
since service.  The RO should also 
request the veteran provide, in 
writing, the name and address of the 
psychiatric hospital at which he 
worked and was apparently treated for 
his back from 1954 to 1958.  After 
obtaining this information and a 
consent to the release of medical 
records from the veteran, the RO 
should directly contact any 
identified sources and request copies 
of the veteran's records of 
treatment.  The Board also notes 
treatment at a New York City VA 
Medical Center from 1958 to 1960 is 
specifically referred to in the 
record and should be requested.  The 
veteran also should be instructed to 
submit all medical evidence which 
tends to support his position that he 
has a back disability due to disease 
or injury which was incurred in or 
aggravated by service.  

2.	The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
multiple claims for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning those claims.  

3.	The RO also should take 
appropriate steps to contact the 
National Personnel Records Center or 
any other appropriate location in 
order to attempt to locate copies of 
the veteran's service personnel 
records.  

4.	When the development requested 
hereinabove has been completed, the 
pending issue should be reviewed by 
the RO.  All indicated development 
should be undertaken.  In the event 
the determination remains adverse to 
the veteran, the claims folder and 
the assembled data should be returned 
to the Board for completion of 
appellate review after compliance 
with the provisions of 38 U.S.C.A. 
§ 7105.  No action is required by the 
veteran unless he receives further 
notice.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

